IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CHARLA NICOLE BREWER,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3976 and 1D15-3982

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 15, 2016.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Glenn M. Swiatek, Shalimar, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WETHERELL and BILBREY, JJ., CONCUR.